Order of the Appellate Term of the Supreme Court, First Department, entered January 11, 1972, affirming a judgment of the Civil Court of the City of New York, County of New York, entered February 6, 1970, affirmed on the Per Curiam opinion of the Appellate Term. Respondent shall recover of appellant $60 costs and disbursements. Concur — McGivern, J. P., Nunez, Kupferman and Eager, JJ.; McNally, J., dissents and votes to reverse and grant a new trial for the reasons stated in the dissenting opinion of Quinn, J. at the Appellate Term.